--------------------------------------------------------------------------------

EXHIBIT 10.14
         
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between Aethlon Medical, Inc., a Nevada corporation
(the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
    
WHEREAS, the Company is conducting a private offering (the “Offering”)for which
Laidlaw & Company (UK) Ltd.  is acting as placement agent on a “best efforts”
basis (the “Placement Agent”), consisting of up to a maximum of $1,000,000 (the
“Maximum Offering”) of 5% original issue discount unsecured convertible
debentures (the “Debentures”), initially convertible into shares of the
Company’s common stock par value $0.001 per share (the “Common Stock”) at a
conversion price equal to $0.__1 , subject to adjustment (the “Conversion
Price”), pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder; and
 
WHEREAS, in connection with the purchase of the Debentures, each Subscriber will
receive a five-year warrant (the “Warrant”, and collectively with the Common
Stock, the “Securities”) to purchase such number of shares of Common Stock of
the Company equal to 50% of the number of shares of Common Stock initially
issuable upon conversion of the Debentures in this Offering at an exercise price
equal to $0.11 per share, subject to adjustment thereunder (the “Exercise
Price”); and
 
WHEREAS, the Subscriber desires to purchase such number of shares of Common
Stock as set forth on the signature page hereof on the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
   
I.   SUBSCRIPTION FOR SECURITIES AND REPRESENTATIONS BY SUBSCRIBER
 
1.1   Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company, and the Company
subject to its rights to accept or reject this subscription, agrees to sell to
the Subscriber, such aggregate face amount of Debentures for the aggregate
purchase price as is set forth on the signature page hereof.  The purchase price
is payable by wire transfer, to be held in escrow until the conditions to
closing are achieved, to Signature Bank, the escrow agent (the “Escrow Agent”)
as follows:
 
Bank: Signature Bank
ABA Number:  026013576
Account #: _____________
Account Name: Signature Bank, as Escrow Agent for Aethlon Medical, Inc., Account
No. _____________
Swift Code: SIGNUS33
   

--------------------------------------------------------------------------------

1 Lesser of (i) $0.08 and (ii) the 10 day VWAP on the day prior to closing.
   
 
 

--------------------------------------------------------------------------------

 
   
1.2   The Securities will be offered for sale until the earlier of (i) the
closing on the Maximum Offering or (ii) December 31, 2011, subject to the right
of the Company and the Placement Agent to mutually extend the Termination Date
to January 31, 2012 without notice to prospective investors (the “Termination
Date”).  The Offering is being conducted on a “best-efforts” basis. There is no
minimum required to be raised in the Offering.
 
1.3   The Company may hold an initial closing (“Initial Closing”) at any time
after the receipt of accepted subscriptions.  After the Initial Closing,
subsequent closings with respect to additional Securities may take place at any
time prior to the Termination Date as determined by the Company, with respect to
subscriptions accepted prior to the Termination Date (each such closing,
together with the Initial Closing, being referred to as a “Closing”).  The last
Closing of the Offering, occurring on or prior to the Termination Date, shall be
referred to as the “Final Closing”.  Any subscription documents or funds
received after the Final Closing will be returned, without interest or
deduction.  In the event that the any Closing does not occur prior to the
Termination Date, all amounts paid by the Subscriber shall be returned to the
Subscriber, without interest or deduction.
 
1.4   The Subscriber recognizes that the purchase of the Securities involves a
high degree of risk including, but not limited to, the following: (a) the
Company has a limited operating history and requires substantial funds in
addition to the proceeds of the Offering; (b) an investment in the Company is
highly speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (c) the
Subscriber may not be able to liquidate its investment; (d) transferability of
the Securities is extremely limited; (e) in the event of a disposition, the
Subscriber could sustain the loss of its entire investment; (f) the Company has
not paid any dividends since its inception and does not anticipate paying any
dividends; and (g) the other risks associated with the Company’s business,
financial situation and the Offering set forth on Exhibit A annexed hereto.
 
1.5   At the time such Subscriber was offered the Securities, it was, and as of
the date hereof it is, and on each date on which it converts the Debentures
and/or exercises any Warrants it will be an “accredited investor” as defined in
Rule 501(a) under the Securities Act, as indicated by the Subscriber’s responses
to the questions contained in Article VII hereof, and that the Subscriber is
able to bear the economic risk of an investment in the Securities.
 
1.6   The Subscriber hereby acknowledges and represents that (a) the Subscriber
has knowledge and experience in business and financial matters, prior investment
experience, including investment in securities that are non-listed, unregistered
and/or not traded on a national securities exchange or the Subscriber has
employed the services of a “purchaser representative” (as defined in Rule 501 of
Regulation D), attorney and/or accountant to read all of the documents furnished
or made available by the Company both to the Subscriber and to all other
prospective investors in the Securities to evaluate the merits and risks of such
an investment on the Subscriber’s behalf; (b) the Subscriber recognizes the
highly speculative nature of this investment; and (c) the Subscriber is able to
bear the economic risk that the Subscriber hereby assumes.
  
 
2

--------------------------------------------------------------------------------

 
 
1.7   The Subscriber hereby acknowledges receipt and careful review of this
Agreement, the Warrant, the Debenture and all other exhibits thereto
(collectively referred to as the “Transaction Documents”) and has had access to
the Company’s Annual Report on Form 10-K and the exhibits thereto for the fiscal
year ended March 31, 2011 (the “Form 10-K”) as publicly filed with and available
at the website of the United States Securities and Exchange Commission (the
“SEC”), and has received any additional information that the Subscriber has
requested from the Company , and has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning the Company and the terms and
conditions of the Offering; provided, however that no investigation performed by
or on behalf of the Subscriber shall limit or otherwise affect its right to rely
on the representations and warranties of the Company contained herein.
 
1.8   (a)    In making the decision to invest in the Securities the Subscriber
has relied solely upon the information provided by the Company in the
Transaction Documents and upon the information set forth in the Form 10-K.  To
the extent necessary, the Subscriber has retained, at its own expense, and
relied upon appropriate professional advice regarding the investment, tax and
legal merits and consequences of this Agreement and the purchase of the
Securities hereunder.  The Subscriber disclaims reliance on any statements made
or information provided by any person or entity in the course of Subscriber’s
consideration of an investment in the Securities other than the Transaction
Documents.
 
(b)    The Subscriber represents that (i) the Subscriber was contacted regarding
the sale of the Securities by the Placement Agent with whom the Subscriber had a
prior substantial pre-existing relationship and (ii) it did not learn of the
offering of the Securities by means of any form of general solicitation or
general advertising, and in connection therewith, the Subscriber did not (A)
receive or review any advertisement, article, notice or other communication
published in a newspaper or magazine or similar media or broadcast over
television or radio, whether closed circuit, or generally available; or (B)
attend any seminar meeting or industry investor conference whose attendees were
invited by any general solicitation or general advertising.
 
1.9   The Subscriber hereby acknowledges that the Offering has not been reviewed
by the SEC nor any state regulatory authority since the Offering is intended to
be exempt from the registration requirements of Section 5 of the Securities Act,
pursuant to Regulation D.  The Subscriber understands that the Securities have
not been registered under the Securities Act or under any state securities or
“blue sky” laws and agrees not to sell, pledge, assign or otherwise transfer or
dispose of the Securities unless they are registered under the Securities Act
and under any applicable state securities or “blue sky” laws or unless an
exemption from such registration is available.
 
1.10   The Subscriber understands that the Securities have not been registered
under the Securities Act by reason of a claimed exemption under the provisions
of the Securities Act that depends, in part, upon the Subscriber’s investment
intention and investment qualification.  In this connection, the Subscriber
hereby represents that the Subscriber is purchasing the Securities for the
Subscriber’s own account for investment and not with a view toward the resale or
distribution to others; provided, however, that nothing contained herein shall
constitute an agreement by the Subscriber to hold the Securities for any
particular length of time and the Company acknowledges that the Subscriber shall
at all times retain the right to dispose of its property as it may determine in
its sole discretion, subject to any restrictions imposed by applicable law.  The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Securities.
   
 
3

--------------------------------------------------------------------------------

 
  
1.11   The Subscriber consents to the placement of a legend on any certificate
or other document evidencing the Securities and, when issued, the shares of
Common Stock issuable upon conversion of the Debentures (the “Conversion
Shares”) and exercise of the Warrant (the “Warrant Shares” and collectively with
the Conversion Shares, the “Shares”) that such securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement.  The Subscriber is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such Securities or the Shares.
 
1.12   The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.
 
1.13   Such Subscriber understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities
law.  Furthermore, such Subscriber is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
1.14   The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Securities.  This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.
 
1.15   If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.
   
 
4

--------------------------------------------------------------------------------

 
   
1.16   The Subscriber acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm in Section 7.4
below.
 
1.17   To effectuate the terms and provisions hereof, the Subscriber hereby
appoints the Placement Agent as its attorney-in-fact (and the Placement Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of the Escrow Agreement by and between the Company, the Placement Agent and
Escrow Agent (the “Escrow Agreement”) including, without limitation, taking any
action on behalf of, or at the instruction of, the Subscriber and executing any
release notices required under the Escrow Agreement and taking any action and
executing any instrument that the Placement Agent may deem necessary or
advisable (and lawful) to accomplish the purposes hereof.  All acts done under
the foregoing authorization are hereby ratified and approved and neither the
Placement Agent nor any designee nor agent thereof shall be liable for any acts
of commission or omission, for any error of judgment, for any mistake of fact or
law except for acts of gross negligence or willful misconduct.  This power of
attorney, being coupled with an interest, is irrevocable while the Escrow
Agreement remains in effect.
 
1.18   The Subscriber agrees not to issue any public statement with respect to
the Subscriber’s investment or proposed investment in the Company or the terms
of any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.
 
1.19   The Subscriber understands, acknowledges and agrees with the Company that
this subscription may be rejected, in whole or in part, by the Company, in the
sole and absolute discretion of the Company, at any time before any Closing
notwithstanding prior receipt by the Subscriber of notice of acceptance of the
Subscriber’s subscription.
 
1.20   The Subscriber acknowledges that the information contained in the
Transaction Documents or otherwise made available to the Subscriber is
confidential and non-public and agrees that all such information shall be kept
in confidence by the Subscriber and neither used by the Subscriber for the
Subscriber’s personal benefit (other than in connection with this subscription)
nor disclosed to any third party for any reason, notwithstanding that a
Subscriber’s subscription may not be accepted by the Company; provided, however,
that (a) the Subscriber may disclose such information to its affiliates and
advisors who may have a need for such information in connection with providing
advice to the Subscriber with respect to its investment in the Company so long
as such affiliates and advisors have an obligation of confidentiality, and (b)
this obligation shall not apply to any such information that (i) is part of the
public knowledge or literature and readily accessible at the date hereof, (ii)
becomes part of the public knowledge or literature and readily accessible by
publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).
        
 
5

--------------------------------------------------------------------------------

 
   
1.21   The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein; provided, however, that
the Subscriber shall not be liable for any Loss that in the aggregate exceeds
the Subscriber’s aggregate purchase price tendered hereunder.
  
II.   REPRESENTATIONS BY AND COVENANTS OF THE COMPANY
 
The Company hereby represents and warrants to the Subscriber that:
   
2.1   Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to own and use
its properties and its assets and conduct its business as currently
conducted.  Each of the Company’s subsidiaries identified on Schedule 2.1 hereto
(the “Subsidiaries”) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation with the
requisite corporate power and authority to own and use its properties and assets
and to conduct its business as currently conducted. Neither the Company, nor any
of its Subsidiaries is in violation of any of the provisions of their respective
articles of incorporation, by-laws or other organizational or charter documents,
including, but not limited to the Charter Documents (as defined below). Each of
the Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the
Securities and/or this Agreement, (ii) material adverse effect on the results of
operations, assets, business, condition (financial and other) or prospects of
the Company and its Subsidiaries, taken as a whole, or (iii) material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under the Transaction Documents (any of (i), (ii) or
(iii), a “Material Adverse Effect”).
    
 
6

--------------------------------------------------------------------------------

 
  
2.2   Capitalization and Voting Rights.  The authorized, issued and outstanding
capital stock of the Company is as set forth in Schedule 2.2 hereto and all
issued and outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable.  Except as set forth in Schedule 2.2
hereto, (i) there are no outstanding securities of the Company or any of its
Subsidiaries which contain any preemptive, redemption or similar provisions, nor
is any holder of securities of the Company or any Subsidiary entitled to
preemptive or similar rights arising out of any agreement or understanding with
the Company or any Subsidiary by virtue of any of the Transaction Documents, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (ii) neither the Company nor any
Subsidiary has any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (iii) except as set forth in
Schedule 2.2 there are no outstanding options, warrants, agreements, convertible
securities, preemptive rights or other rights to subscribe for or to purchase or
acquire, any shares of capital stock of the Company or any Subsidiary or
contracts, commitments, understandings, or arrangements by which the Company or
any Subsidiary is or may become bound to issue any shares of capital stock of
the Company or any Subsidiary, or secur­ities or rights convertible or
exchangeable into shares of capital stock of the Company or any
Subsidiary.  Except as set forth in Schedule 2.2 and as otherwise required by
law, there are no restrictions upon the voting or transfer of any of the shares
of capital stock of the Company pursuant to the Company’s Charter Documents (as
defined below) or other governing documents or any agreement or other
instruments to which the Company is a party or by which the Company is
bound.  All of the issued and outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable and the shares of capital stock
of the Subsidiaries are owned by the Company, free and clear of any mortgages,
pledges, liens, claims, charges, encumbrances or other restrictions
(collectively, “Encumbrances”). All of such outstanding capital stock has been
issued in compliance with applicable federal and state securities laws.  The
issuance and sale of the Securities and, upon issuance, the Shares, as
contemplated hereby will not obligate the Company to issue shares of Common
Stock or other securities to any other person (other than the Subscriber) and
except as set forth in Schedule 2.2 will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security.  The
Company does not have outstanding stockholder purchase rights or “poison pill”
or any similar arrangement in effect giving any person the right to purchase any
equity interest in the Company upon the occurrence of certain events.
 
2.3   Authorization; Enforceability.The Company has all corporate right, power
and authority to enter into, execute and deliver this Agreement and each other
agreement, document, instrument and certificate to be executed by the Company in
connection with the consummation of the transactions contemplated hereby,
including, but not limited to Transaction Documents and to perform fully its
obligations hereunder and thereunder.  All corporate action on the part of the
Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement and the Transaction
Documents by the Company; and (b) authorization, sale, issuance and delivery of
the Securities and upon issuance, the Shares contemplated hereby and the
performance of the Company’s obligations under this Agreement and the
Transaction Documents has been taken.  This Agreement and the Transaction
Documents have been duly executed and delivered by the Company and each
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy.  The Securities are
duly authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in the Transaction Documents.  The Shares, when issued and
paid for in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Encumbrances
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Company has reserved a sufficient number of
Conversion Shares and Warrant Shares for issuance upon the conversion of the
Debentures and exercise of the Warrants, respectively, free and clear of all
Encumbrances, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.  Except as set forth on
Schedule 2.3 hereto, the issuance and sale of the Securities (including the
Shares) contemplated hereby will not give rise to any preemptive rights or
rights of first refusal on behalf of any person other than the Subscribers.
   
 
7

--------------------------------------------------------------------------------

 
 
2.4   No Conflict; Governmental Consents.
 
(a)   The execution and delivery by the Company of this Agreement and the
Transaction Documents, the issuance and sale of the Securities (including, when
issued, the Shares) and the consummation of the other transactions contemplated
hereby or thereby do not and will not (i) result in the violation of any law,
statute, rule, regulation, order, writ, injunction, judgment or decree of any
court or governmental authority to or by which the Company is bound including
without limitation all foreign, federal, state and local laws applicable to its
business and all such laws that affect the environment, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect,
(ii) conflict with or violate any provision of the Company’s Articles of
Incorporation (the “Articles”), as amended or the Bylaws, (and collectively with
the Articles, the “Charter Documents”) of the Company, and (iii) conflict with,
or result in a material breach or violation of, any of the terms or provisions
of, or constitute (with or without due notice or lapse of time or both) a
default or give to others any rights of termination, amendment, acceleration or
cancellation (with  or without due notice, lapse of time or both) under any
agreement, credit facility, lease, loan agreement, mortgage, security agreement,
trust indenture or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of their
respective properties or assets is subject, nor result in the creation or
imposition of any Encumbrances upon any of the properties or assets of the
Company or any Subsidiary.
 
(b)   No approval by the holders of Common Stock, or other equity securities of
the Company is required to be obtained by the Company in connection with the
authorization, execution, delivery and performance of this Agreement and the
other Transaction Documents or in connection with the authorization, issue and
sale of the Securities and, upon issuance, the Shares, except as has been
previously obtained.
 
(c)   No consent, approval, authorization or other order of any governmental
authority or any other person is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the other Transaction Documents or in connection with the
authorization, issue and sale of the Securities and, upon issuance, the Shares,
except such post-sale filings as may be required to be made with the SEC, FINRA
and with any state or foreign blue sky or securities regulatory authority, all
of which shall be made when required.
  
 
8

--------------------------------------------------------------------------------

 
  
2.5   Consents of Third Parties.No vote, approval or consent of any holder of
capital stock of the Company or any other third parties is required or necessary
to be obtained by the Company in connection with the authorization, execution,
deliver and performance of this Agreement and the other Transaction Documents or
in connection with the authorization, issue and sale of the Securities and, upon
issuance, the Shares, except as previously obtained, each of which is in full
force and effect.
 
2.6   Shell Company Status; SEC Reports; Financial Statements.  The Company has
never been an issuer subject to Rule 144(i) under the Securities Act. The
Company has (a) for the twenty-four (24) months preceding the filing of the Form
10-K (or such shorter period as the Company was required by law to file such
reports) (i) disclosed all material information required to be publicly
disclosed by it on Form 8-K, (ii) filed all reports on Form 10-Q Form 10-K and
(iii) filed all other reports (other than any Form 8-K) required to be filed by
it under the Securities Act and the Securities Exchange Act of 1934, as amended,
including pursuant to Section 13(a) or 15(d) thereof (the “Exchange Act”) and
(b) since the filing of the Form 10-K, the Company has filed all reports
required to be filed by it under the Securities Act and Exchange Act, (the
foregoing materials being collectively referred to herein as the "SEC Reports"
and, together with the Schedules to this Agreement (if any), the "Disclosure
Materials") on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing.  Such financial statements have been prepared in accordance
with United States generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the footnotes thereto, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
2.7   Licenses.  Except as otherwise set forth in the SEC Reports, the Company
and its Subsidiaries have sufficient licenses, permits and other governmental
authorizations currently required for the conduct of their respective businesses
or ownership of properties and is in all material respects in compliance
therewith.
  
 
9

--------------------------------------------------------------------------------

 
  
2.8   Litigation.  Except as set forth in the SEC Reports, the Company knows of
no pending or threatened legal or governmental proceedings against the Company
or any Subsidiary which could materially adversely affect the business,
property, financial condition or operations of the Company and its Subsidiaries,
taken as a whole, or which materially and adversely questions the validity of
this Agreement or the other Transaction Documents or the right of the Company to
enter into this Agreement and the other Transaction Documents, or to perform its
obligations hereunder and thereunder. Neither the Company nor any Subsidiary is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality which could
materially adversely affect the business, property, financial condition or
operations of the Company and its Subsidiaries taken as a whole. There is no
action, suit, proceeding or investigation by the Company or any Subsidiary
currently pending in any court or before any arbitrator or that the Company or
any Subsidiary intends to initiate.  Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or since the Form 10-K has been the subject
of any action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the Company’s knowledge, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company.
 
2.9   Compliance.  Except as set forth in the SEC Reports or on Schedule 2.9,
neither the Company nor any Subsidiary: (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.
 
2.10   Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
2.11   Disclosure.  The information set forth in the Transaction Documents as of
the date hereof and as of the date of each Closing contains no untrue statement
of a material fact nor omits to state a material fact necessary in order to make
the statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
2.12   Investment Company.  The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended,
and the rules and regulations of the SEC thereunder.
   
 
10

--------------------------------------------------------------------------------

 
    
2.13   Brokers.Except for the Placement Agent and as set forth on Schedule 2.13,
neither the Company nor any of the Company's officers, directors, employees or
stockholders has employed or engaged any broker or finder in connection with the
transactions contemplated by this Agreement and no fee or other compensation is
or will be due and owing to any broker, finder, underwriter, placement agent or
similar person in connection with the transactions contemplated by this
Agreement.  The Company is not party to any agreement, arrangement or
understanding whereby any person has an exclusive right to raise funds and/or
place or purchase any debt or equity securities for or on behalf of the Company.
 
2.14   Intellectual Property; Employees.
 
(a)   The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others as described in the SEC Reports  and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”).  Except as disclosed on Schedule 2.14 or
the SEC Reports, there are no material outstanding options, licenses or
agreements of any kind relating to the Intellectual Property Rights, nor is the
Company bound by or a party to any material options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard
products.  The Company has not received any written communications alleging that
the Company has violated or, by conducting its business as presently proposed to
be conducted, would violate any Intellectual Property Rights of any other person
or entity.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
 
(b)   Except as disclosed in the SEC Reports, the Company is not aware that any
of its employees is obligated under any contract (including licenses, covenants
or commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
their duties to the Company or that would conflict with the Company’s business
as presently conducted.
 
(c)   Neither the execution nor delivery of this Agreement, nor the carrying on
of the Company’s business by the employees of the Company, nor the conduct of
the Company’s business as presently conducted, will, to the Company’s knowledge,
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any employee is now obligated.
 
(d)   To the Company’s knowledge, no employee of the Company, nor any consultant
with whom the Company has contracted, is in violation of any term of any
employment contract, proprietary information agreement or any other agreement
relating to the right of any such individual to be employed by, or to contract
with, the Company because of the nature of the business conducted by the
Company; and to the Company’s knowledge the continued employment by the Company
of its present employees, and the performance of the Company’s contracts with
its independent contractors, will not result in any such violation.  The Company
has not received any written notice alleging that any such violation has
occurred.  Except as described in SEC Reports, no employee of the Company has
been granted the right to continued employment by the Company or to any
compensation following termination of employment with the Company except for any
of the same which would not have a Material Adverse Effect on the business of
the Company.  The Company is not aware that any officer, key employee or group
of employees intends to terminate his, her or their employment with the Company,
nor does the Company have a present intention to terminate the employment of any
officer, key employee or group of employees.
   
 
11

--------------------------------------------------------------------------------

 
 
2.15   Title to Properties and Assets; Liens, Etc.  Except as described in the
SEC Reports, the Company has good and marketable title to its properties and
assets, including the properties and assets reflected in the most recent balance
sheet included in the Company’s financial statements, and good title to its
leasehold estates, in each case subject to no Encumbrances, other than (a) those
resulting from taxes which have not yet become delinquent; and (b) Encumbrances
which do not materially detract from the value of the property subject thereto
or materially impair the operations of the Company; and (c) those that have
otherwise arisen in the ordinary course of business, none of which are
material.  Except as set forth in Schedule 2.15, the Company is in compliance
with all material terms of each lease to which it is a party or is otherwise
bound.
 
2.16   Obligations to Related Parties.  Except as described in the SEC Reports,
there are no obligations of the Company to officers, directors, stockholders, or
employees of the Company other than (a) for payment of salary or other
compensation for services rendered, (b) reimbursement for reasonable expenses
incurred on behalf of the Company and (c) for other standard employee benefits
made generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company).  Except as disclosed in the SEC Reports, none of the officers or
directors of the Company and, to the Company’s knowledge, none of the employees
of the Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
2.17   Material Changes.  Except as set forth in Schedule 2.17, since the date
of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the subsequent SEC Reports, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company's financial statements pursuant to generally accepted
accounting principles or required to be disclosed in filings made with the SEC,
(iii) the Company has not altered its method of accounting or the identity of
its auditors, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the SEC any request for confidential
treatment of information.
   
 
12

--------------------------------------------------------------------------------

 
   
2.18   Sarbanes-Oxley.  The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.
 
2.19   No General Solicitation. None of the Company, its Subsidiaries, any of
their affiliates, and any person acting on their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.
 
2.20   No Integrated Offering.  Assuming the accuracy of the Subscriber
representations and warranties set forth in Article I hereunder, none of the
Company, its Subsidiaries, any of their affiliates, and any person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Securities under the Securities Act or
that is likely to cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, including without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. Except as
disclosed in the SEC Reports, none of the Company, its Subsidiaries, their
affiliates and any person acting on their behalf,have taken any action or steps
referred to in the preceding sentence that would require registration of any of
the Securities under the Securities Act or cause the offering of the Securities
to be integrated with other offerings.
 
2.21   Application of Takeover Protections.  The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company's Charter
Documents or the laws of its state of incorporation that is or could become
applicable to the Subscriber as a result of the Subscriber and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the Company's issuance of the Securities and the
Subscriber' ownership of the Securities.
 
2.22   Taxes. Each of the Company and its subsidiaries has filed all U.S.
federal, state, local and foreign tax returns which are required to be filed by
each of them and all such returns are true and correct in all material respects,
except for such failures to file which could not reasonably be expected to have
a Material Adverse Effect.  The Company and each subsidiary has paid all taxes
pursuant to such returns or pursuant to any assessments received by any of them
or by which any of them are obligated to withhold from amounts owing to any
employee, creditor or third party. The Company and each subsidiary has properly
accrued all taxes required to be accrued and/or paid, except where the failure
to accrue would not have a Material Adverse Effect.  To the knowledge of the
Company, the tax returns of the Company and its subsidiaries are not currently
being audited by any state, local or federal authorities.  Neither the Company
nor any subsidiary has waived any statute of limitations with respect to taxes
or agreed to any extension of time with respect to any tax assessment or
deficiency.  The Company has set aside on its books adequate provision for the
payment of any unpaid taxes.
   
 
13

--------------------------------------------------------------------------------

 
   
2.23   Registration Rights.  Except as set forth on Schedule 2.23, no person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.
 
2.24   Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from any trading market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such trading market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements
 
2.25   Disclosure.  All disclosure furnished by or on behalf of the Company to
the Subscriber in the Transaction Documents regarding the Company, its business
and the transactions contemplated hereby, including the Disclosure Schedules to
this Agreement, is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
2.26   Seniority.  No indebtedness or other claim against the Company is senior
to the Debentures in right of payment, whether with respect to interest or upon
liquidation or dissolution, or otherwise, other than indebtedness secured by
purchase money security interests (which is senior only as to underlying assets
covered thereby) and capital lease obligations (which is senior only as to the
property covered thereby).
 
2.27   Private Placement. Assuming the accuracy of the Subscribers’
representations and warranties set forth in Section 1, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscriber as contemplated hereby.
   
III.   TERMS OF SUBSCRIPTION
   
3.1   The minimum purchase that may be made by any prospective investor shall be
$9,500.  Subscriptions for investment below the minimum investment may be
accepted at the discretion of the Placement Agent and the Company.  The Company
and the Placement Agent each reserve the right to reject any subscription made
hereby, in whole or in part, in its sole discretion.  The Company’s agreement
with each Subscriber is a separate agreement and the sale of the Securities to
each Subscriber is a separate sale.
   
 
14

--------------------------------------------------------------------------------

 
   
3.2   All funds shall be deposited in the account identified in Section 1.1
hereof.
 
3.3   Certificates representing the Debentures and the Warrants purchased by the
Subscriber pursuant to this Agreement will be prepared for delivery to the
Subscriber as soon as practicable (but in no event more than five (5) calendar
days) following the Closing at which such purchase takes place. The Subscriber
hereby authorizes and directs the Company to deliver the certificates
representing the Debentures and the Warrants purchased by the Subscriber
pursuant to this Agreement directly to the Placement Agent unless otherwise
indicated on the signature page hereto.
   
IV.   CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER
 
4.1   The Subscriber’s obligation to purchase the Securities at the Closing at
which such purchase is to be consummated is subject to the fulfillment on or
prior to such Closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:
 
(a)   Representations and Warranties; Covenants.  The representations and
warranties made by the Company in Section 2 hereof qualified as to materiality
shall be true and correct as of the Initial Closing at all times prior to and on
the Closing Date, except (i) to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, (ii) the
representations and warranties made by the Company in Section 2 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date; provided however, that notwithstanding the
foregoing, the Company shall only be required to update the Disclosure Schedules
by the delivery to the Subscribers by the Company of an amended Disclosure
Schedule with respect to any information that is of a material nature as of such
proposed Closing Date.  All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the date of such
Closing shall have been performed or complied with in all material respects.
 
(b)   No Legal Order Pending.  There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.
 
(c)   No Law Prohibiting or Restricting Such Sale.  There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person, which shall not have been obtained, to
issue the Securities (except as otherwise provided in this Agreement).
 
(d)   Required Consents.  The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect.
  
 
15

--------------------------------------------------------------------------------

 
     
(e)   Adverse Changes.  Since the date of execution of this Agreement, no event
or series of events shall have occurred that reasonably could have or result in
a Material Adverse Effect.
 
(f)   No Suspensions of Trading in Common Stock; Listing.  Trading in the Common
Stock shall not have been suspended by the SEC or any trading market (except for
any suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date listed for trading on a trading market.
 
(g)   Blue Sky.  The Company shall have completed qualification for the
Securities and the Shares under applicable Blue Sky laws.
 
(h)   Legal Opinion.  The Company’s corporate counsel shall have delivered a
legal opinion addressed to the Subscribers in a form reasonably acceptable to
the Placement Agent.


(i)   Disclosure Schedules.  The Company shall have delivered to the Subscriber
a copy of its Disclosure Schedules (or amended Disclosure Schedules) qualifying
any of the representations and warranties contained in Section 2 which original
Disclosure Schedules will speak only as Initial Closing.
  
V.   COVENANTS OF THE COMPANY
 
5.1   Transfer Restrictions.
 
(a)   The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144 promulgated
under the Securities Act, to the Company or to an affiliate of a Subscriber or
in connection with, the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement, and shall have the rights of a
Subscriber under this Agreement.
 
(b)   The Subscriber agrees to the imprinting, so long as is required by this
Section 5.1, of a legend on any of the Securities, including the Shares, in the
following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
   
 
16

--------------------------------------------------------------------------------

 
   
(c)   Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 4.1(b) hereof): (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, or (ii) following any sale of such Shares pursuant to Rule 144, or (iii) if
such Shares are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Shares and without volume or manner-of-sale
restrictions or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC). The Company shall cause its
counsel, at the Company’s expense, to issue a legal opinion to the Company’s
transfer agent promptly (but in no event later than the requisite share delivery
date set forth in the Debenture and the Warrants) if required by the Company’s
transfer to effect the removal of the legend hereunder.
 
5.2   Listing of Securities.  The Company agrees, (i) if the Company applies to
have the Common Stock traded on any other trading market, it will include in
such application the shares of Common Stock and Shares, and will take such other
action as is necessary or desirable to cause the shares of Common Stock and
Shares to be listed on such other trading market as promptly as possible, and
(ii) it will take all action reasonably necessary to continue the listing and
trading of its Common Stock on a trading market and will comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the trading market.
 
5.3   Reservation of Shares.  The Company shall at all times while the Debenture
and Warrants are outstanding maintain a reserve from its duly authorized shares
of Common Stock of a number of shares of Common Stock sufficient to allow for
the issuance of the Shares.
 
5.4   Replacement of Securities.  If any certificate or instrument evidencing
any Securities or the Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities.  If a
replacement certificate or instrument evidencing any securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
    
 
17

--------------------------------------------------------------------------------

 
   
5.5   Furnishing of Information.  Until the time that no Subscriber owns
Securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.    As long as Subscriber owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to Subscriber and make publicly available in accordance with
Rule 144(c) such information as is required for the Subscribers to sell the
Securities under Rule 144.  The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.
 
5.6   Securities Laws; Publicity.  The Company shall, by 8:30 a.m. (New York
City time) on the second trading day immediately following a Closing hereunder,
issue a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and including the Transaction Documents as
exhibits thereto to the extent required by law.  The Company shall not publicly
disclose the name of Subscriber, or include the name of any Subscriber in any
filing with the SEC or any regulatory agency or trading market, without the
prior written consent of Subscriber, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents
(including signature pages thereto) with the SEC and (b) to the extent such
disclosure is required by law, in which case the Company shall provide the
Subscriber with prior notice of such disclosure permitted under this clause (b).
 
5.7   Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D promulgated under the
Securities Act and to provide a copy thereof, promptly upon request of the
Subscriber. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Subscriber at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Subscriber.
 
5.8   Equal Treatment of Subscribers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.
 
5.9   Indemnification.
    
 
18

--------------------------------------------------------------------------------

 
    
(a)   The Company agrees to indemnify and hold harmless the Subscriber, its
affiliates and their respective officers, directors, employees, agents and
controlling persons (collectively, the “Indemnified Parties”) from and against ,
any and all loss, liability, damage or deficiency suffered or incurred by any
Indemnified Party by reason of any misrepresentation or breach of warranty by
the Company or,after any applicable notice and/or cure periods, nonfulfillment
of any covenant or agreement to be performed or complied with by the Company
under this Agreement, the Transaction Documents; and will promptly reimburse the
Indemnified Parties for all expenses (including reasonable fees and expenses of
legal counsel) as incurred in connection with the investigation of, preparation
for or defense of any pending or threatened claim related to or arising in any
manner out of any of the foregoing, or any action or proceeding arising
therefrom (collectively, “Proceedings”), whether or not such Indemnified Party
is a formal party to any such Proceeding.


(b)   If for any reason (other than a final non-appealable judgment finding any
Indemnified Party liable for losses, claims, damages, liabilities or expenses
for its gross negligence or willful misconduct) the foregoing indemnity is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless, then the Company shall contribute to the amount paid or payable by an
Indemnified Party as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand and the Advisor on the other, but also
the relative fault by the Company and the Indemnified Party, as well as any
relevant equitable considerations.


5.10   Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other person acting on its
behalf, will provide Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto Subscriber shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that Subscriber shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.
 
5.11   Use of Proceeds.  Except as set forth on Schedule 5.10 attached hereto,
the Company shall use the net proceeds from the sale of the Securities hereunder
for working capital purposes and shall not use such proceeds for: (a) the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) the redemption of any Common Stock or Common Stock equivalents or (c) the
settlement of any outstanding litigation.
 
5.12   Participation in Future Financing.
 
(a)   From the date hereof until the one year anniversary of the Final Closing,
upon any issuance by the Company or any of its Subsidiaries of Common Stock,
Common Stock equivalents (a “Subsequent Financing”), each Subscriber shall have
the right to participate in up to an amount of the Subsequent Financing equal to
100% of the Subsequent Financing (the “Participation Maximum”) on the same
terms, conditions and price provided for in the Subsequent Financing.
   
 
19

--------------------------------------------------------------------------------

 
   
(b)   At least 5 trading days prior to the closing of the Subsequent Financing,
the Company shall deliver to each Subscriber a written notice of its intention
to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask such
Subscriber if it wants to review the details of such financing (such additional
notice, a “Subsequent Financing Notice”).  Upon the request of a Subscriber, and
only upon a request by such Subscriber, for a Subsequent Financing Notice, the
Company shall promptly, but no later than 1 trading day after such request,
deliver a Subsequent Financing Notice to such Subscriber.  The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and the person or persons through or with whom such Subsequent Financing is
proposed to be effected and shall include a term sheet or similar document
relating thereto as an attachment.
 
(c)   Any Subscriber desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the 5th trading day after all of the Subscribers have received the
Pre-Notice that the Subscriber is willing to participate in the Subsequent
Financing, the amount of the Subscriber’s participation, and that the Subscriber
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice.  If the Company receives no notice
from a Subscriber as of such 5th trading day, such Subscriber shall be deemed to
have notified the Company that it does not elect to participate.
 
(d)   If by 5:30 p.m. (New York City time) on the 5th trading day after all of
the Subscribers have received the Pre-Notice, notifications by the Subscribers
of their willingness to participate in the Subsequent Financing (or to cause
their designees to participate) is, in the aggregate, less than the total amount
of the Subsequent Financing, then the Company may effect the remaining portion
of such Subsequent Financing on the terms and with the persons set forth in the
Subsequent Financing Notice.
 
(e)   If by 5:30 p.m. (New York City time) on the 5th trading day after all of
the Subscribers have received the Pre-Notice, the Company receives responses to
a Subsequent Financing Notice from Subscribers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Subscriber shall have
the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased on the Closing Date by a Subscriber
participating under this Section 5.11 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased by all Subscribers participating
under this Section 5.11.
 
(f)   The Company must provide the Subscribers with a second Subsequent
Financing Notice, and the Subscribers will again have the right of participation
set forth above in this Section 5.11, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within 30 trading days after
the date of the initial Subsequent Financing Notice.
 
(g)   Notwithstanding the foregoing, this Section 5.11 shall not apply in
respect of (i) an Exempt Issuance (as defined in the Debentures and the
Warrants), or (ii) an underwritten public offering of Common Stock.
  
 
20

--------------------------------------------------------------------------------

 
   
5.12   Most Favored Nation Provision.  Until December 31, 2012, if the Company
effects a Subsequent Financing, Subscriber may elect, in its sole discretion, to
exchange all or some of the Debentures then held by Subscriber for any
securities issued in a Subsequent Financing on a $1.00 for $1.00 basis based on
the outstanding principal amount of such Debentures, along with any liquidated
damages and other amounts owing thereon, and the effective price at which such
securities are to be sold in such Subsequent Financing; provided, however, that
this Section 5.12 shall not apply with respect to (i) an Exempt Issuance (as
defined in the Debentures) or (ii) an underwritten public offering of Common
Stock.
   
VI.   MISCELLANEOUS
 
6.1   Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile or by electronic communication at or
prior to 5:30 p.m. (New York City time) on a day in which the New York Stock
Exchange is open for trading (a “Trading Day”), (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile or electronic communication on a day that is not a Trading Day or
later than 5:30 p.m. (New York City time) on any Trading Day, (c) the second
(2nd) Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be addressed as follows:
 
if to the Company, to it at:
Aethlon Medical, Inc.
8910 University Center Lane, Suite 660
San Diego, California  92122
Attn:  James A. Joyce, CEO


With a copy to (which shall not constitute notice):


Law Office of Jennifer A. Post
9320 Wilshire Boulevard, Suite 306
Beverly Hills, California 90212
Attn: Jennifer A. Post, Esq.
if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.
 
With a copy to (which shall not constitute notice):


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn:  Richard A. Friedman, Esq.
   

 
21

--------------------------------------------------------------------------------

 
   
if to the Escrow Agent, to it at:


Signature Bank
261 Madison Ave.
New York, NY 10016
Attn: Cliff Broder, Group Director and Senior Vice President
Fax: 646-822-1359


6.2   Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
6.3   This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns.  The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Subscriber (other
than by merger).  Subscriber may assign any or all of its rights under this
Agreement to any person to whom Subscriber assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents
 
6.4   The Transaction Documents, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
6.5   Upon the execution and delivery of this Agreement by the Subscriber and
the Company, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Securities as herein provided, subject, however,
to the right hereby reserved by the Company to enter into the same agreements
with other Subscriber and to reject any subscription, in whole or in part,
provided the Company returns to Subscriber any funds paid by Subscriber with
respect to such rejected subscription or portion thereof, without interest or
deduction.
 
6.6   All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.  Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding.
  
 
22

--------------------------------------------------------------------------------

 
   
6.7   In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
6.8   The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
6.9   It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
6.10   The Company agrees to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
6.11   This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
6.12   Nothing in this Agreement shall create or be deemed to create any rights
in any person or entity not a party to this Agreement.
 
6.13   In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Subscriber and the Company
will be entitled to specific performance under this Agreement.  The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.
   
 
23

--------------------------------------------------------------------------------

 
   
6.14   Acknowledgment Regarding Subscriber’s Trading Activity.  The Company
further understands and acknowledges that (i) Subscriber may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Shares deliverable with respect to Securities are being determined, and (ii)
such hedging activities (if any) could reduce the value of the existing
stockholders' equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
  
VII.   CONFIDENTIAL INVESTOR QUESTIONNAIRE
 
7.1   The Subscriber represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.
 
Category A  __
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.
   
Explanation.  In calculating net worth you may NOT include equity in personal
property and real estate, including your principal residence.

  
Category B __
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.



Category C __
The undersigned is a director or executive officer of the Company which is
issuing and selling the Securities.



Category D __
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)

    
 
24

--------------------------------------------------------------------------------

 
  
Category E __
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)

    
Category F __
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.
(describe entity)

   
Category G __
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii)
under the Act.

  
Category H __
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Agreement.  (describe entity)

   
Category I __
The undersigned is not within any of the categories above and is therefore not
an accredited investor.
   
The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete.

   
 
25

--------------------------------------------------------------------------------

 
   
7.2   SUITABILITY (please answer each question)
 
(a)    For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       
(b)    For all Subscriber, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?
 
YES_______                                           NO_______
   
(c)    For all Subscriber, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?
 
YES_______                                           NO_______
   
7.3   MANNER IN WHICH TITLE IS TO BE HELD.  (circle one)
 
(a)    Individual Ownership
(b)    CommShare Property
(c)    Joint Tenant with Right of Survivorship (both parties must sign)
(d)    Partnership*
(e)    Tenants in Common
(f)     Company*
(g)    Trust*
(h)    Other*
  
*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.
 
7.4   FINRA AFFILIATION.
 
Are you affiliated or associated with an FINRA member firm (please check one):
 
Yes _________                                           No __________
 
If Yes, please describe:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   
 
26

--------------------------------------------------------------------------------

 


*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:
 
The undersigned NASD member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.
 
_________________________________
Name of FINRA Member Firm


By: ______________________________
Authorized Officer


Date: ____________________________


7.5   The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Article VII and such answers have been provided
under the assumption that the Company will rely on them.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
27

--------------------------------------------------------------------------------

 

AGGREGATE FACE AMOUNT OF THE DEBENTURE = $_________


AGGREGATE PURCHASE PRICE OF THE DEBENTURE = $_________ (the “Purchase Price”, or
95% of the Aggregate Face Amount of the Debenture being purchased)


 

      Signature   Signature (if purchasing jointly)             Name Typed or
Printed   Name Typed or Printed             Title (if Subscriber is an Entity)  
Title (if Subscriber is an Entity)             Entity Name (if applicable)  
Entity Name (if applicable)                   Address   Address            
City, State and Zip Code   City, State and Zip Code            
Telephone-Business   Telephone-Business             Telephone-Residence  
Telephone-Residence             Facsimile-Business   Facsimile-Business        
    Facsimile-Residence   Facsimile-Residence             Tax ID # or Social
Security #   Tax ID # or Social Security #             E-Mail Address   E-Mail
Address             Name in which securities should be issued:
_____________________________________________________    
Delivery Address (if not to Placement Agent):
__________________________________________________________________________________
            Dated:                                          , 201_    

    
This Subscription Agreement is agreed to and accepted as of ________________,
201_.
   

 
AETHLON MEDICAL, INC.
 
By:____________________________________
Name:
Title:

   
 
28

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY
  
(To be completed if Securities are
being subscribed for by an entity)




I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Debentures and Warrants (and, upon issuance, the Shares), and certify further
that the Subscription Agreement has been duly and validly executed on behalf of
the Entity and constitutes a legal and binding obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
20__


 

 
_______________________________________
 
(Signature)

 
   
 
29

--------------------------------------------------------------------------------

 
       
Exhibit A
  

Portions of the following Exhibit are an excerpt of the information contained in
the Company’s Annual Report on Form 10-K for the fiscal year ended March 31,
2011 as  filed with the Securities and Exchange Commission (the “Form
10-K”).  As such, this Exhibit is qualified in its entirety by the more detailed
information regarding the Company’s business and financial conditions as set
forth in the Form 10-K and subsequently filed Forms 10-Q and Forms 8-K. In
addition, investors are advised that the information in this Exhibit has not
been updated since the filing of the Form 10-K. Investors should review the
Company’s financial statements and other information set forth in the Form 10-K
and other periodic reports including Forms 10-Q and 8-K filed with the
Securities and Exchange Commission, as well as the Disclosure Schedules to the
Transaction Documents. You are encouraged to seek the advice of your attorney,
tax consultant, and business advisor with respect to the legal, tax, and
business aspects of an investment in the Securities.


RISK FACTORS


An investment in our common shares involves a high degree of risk and is subject
to many uncertainties. These risks and uncertainties may adversely affect our
business, operating results and financial condition. In such an event, the
trading price for our common shares could decline substantially, and you could
lose all or part of your investment. In order to attain an appreciation for
these risks and uncertainties, you should read this annual report in its
entirety and consider all of the information and advisements contained in this
annual report, including the following risk factors and uncertainties.


RISKS RELATING TO OUR BUSINESS


WE HAVE INCURRED SIGNIFICANT LOSSES AND EXPECT LOSSES TO CONTINUE FOR THE
FORESEEABLE FUTURE.


We have yet to establish any history of profitable operations. We have not had
any significant revenues from our principal operations. We have incurred net
losses of $5,711,435 and $4,573,315 for the fiscal years ended March 31, 2011
and 2010, respectively. At March 31, 2011 and 2010, we had an accumulated
deficit of $(48,471,945) and $(42,760,510), respectively.


Future profitability, if any, will require the successful commercialization of
our Hemopurifier(R) technology. No assurances can be given when or if this will
occur or that we will ever generate revenues or be profitable.


WE HAVE RECEIVED AN EXPLANATORY PARAGRAPH FROM OUR AUDITORS REGARDING OUR
ABILITY TO CONTINUE AS A GOING CONCERN


Our independent registered public accounting firm noted in their report
accompanying our financial statements for our fiscal year ended March 31, 2011
that we had a significant deficit accumulated during the development stage, had
a working capital deficit and that a significant amount of additional capital
will be necessary to advance the development of our products to the point at
which we may become commercially viable and stated that those conditions raised
substantial doubt about our ability to continue as a going concern. Note 1 to
our financial statements for the year ended March 31, 2011 describes
management's plans to address these matters. We cannot assure you that our
business plans will be successful in addressing these issues. This explanatory
paragraph about our ability to continue as a going concern could affect our
ability to obtain additional financing at favorable terms, if at all, as it may
cause investors to lose faith in our long-term prospects. If we cannot
successfully continue as a going concern, our shareholders may lose their entire
investment in our common shares.
  
 
A-1

--------------------------------------------------------------------------------

 
  
WE WILL REQUIRE ADDITIONAL FINANCING TO SUSTAIN OUR OPERATIONS AND WITHOUT IT WE
WILL NOT BE ABLE TO CONTINUE OPERATIONS.


Should the financing we require to sustain our working capital needs be
unavailable to us on reasonable terms when we require it, the consequences could
be a material adverse effect on our business, operating results, financial
condition and prospects. If we cannot raise operating capital, we may be forced
to cease operations.


WE HAVE RECIEVED A CONTRACT AWARD FROM THE FEDERAL GOVERNMENT BUT WE CANNOT
GUARANTEE OUR ABILITY TO PREFORM ON THE CONTRACT


On September 30, 2011 we entered into a contract with the United States of
America, issued by SPAWAR Systems Center Pacific, pursuant to a contract award
from the Defense Advanced Research Projects Agency (“DARPA”). Under the DARPA
award, we have been engaged to develop a therapeutic device to reduce the
incidence of sepsis, a fatal bloodstream infection that often results in the
death of combat-injured soldiers. The contract program will utilize the Aethlon
ADAPTtm system as a core technology component underlying an extracorporeal blood
purification device that selectively clears multiple sepsis-enabling particles
from circulation to promote recovery and prevent sepsis. Under the contract
program, we will also introduce a novel blood pump strategy to reduce or
eliminate the systemic administration of anticoagulants normally required during
extracorporeal device therapies.


The award from DARPA is a fixed-price contract with potential total payments to
the us of $6,794,389 over the course of five years, including payments of up to
$1,975,047 in the first year. Fixed price contracts require the achievement of
multiple, incremental milestones to receive the full award during each year of
the contract.  Under the terms of the contract, we will perform certain
incremental work towards the achievement of specific milestones against which we
will invoice the government for fixed payment amounts.  Assuming all such work
is performed according to the contract terms, we will receive up to $1,975,047
of contract payments during the first twelve months of the contract with the
aggregate payment amounts in years two through five varying between
approximately $775,000 and $1.6 million. The milestones are comprised of
planning, engineering and clinical targets, the achievement of which in some
cases will require the participation and contribution of  third party
participants under the contract.  We will be subject to quarterly reviews by the
government to assess performance, milestone achievement and any required
modification of the milestone and payment schedules under the contract.


There can be no assurance that we acting alone, or with third party
participants, will meet such milestones to the satisfaction of the government
and in compliance with the terms of the contract or that we will be paid the
full amount of the contract revenues during any year of the contract term, or
that the contract payments will adequately cover our costs of performance.  If
we are unable to perform fully on the contract for any reason, including our
inability to raise adequate capital in the future, we will not receive all of
the potential payments we could otherwise earn under the contract. Our inability
to fully perform on the contract could have a material and adverse effect on the
value of our securities and your investment in our securities.
   
 
A-2

--------------------------------------------------------------------------------

 
   
WE ARE RELIANT UPON LICENSES OF PATENTS AND TECHNOLOGIES FROM THIRD PARTIES FOR
THE DEVELOPMENT OF CERTAIN APPLICATIONS AND USES OF OUR DEVICES; THE TERMINATION
OF ANY SUCH LICENSE, OR A CHALLENGE TO THE PATENT AND INTELLECTUAL PROPERTY
UNDERLYING SUCH LICENSE COULD HAVE A MATERIAL AND ADVERSE EFFECT UPON OUR
ABILITY TO CONTINUE THE DEVELOPMENT OF OUR DEVICES IN CERTAIN FIELDS OF USE,
WHICH WOULD ADVERSELY AFFECT OUR BUSINESS PROSPECTS AND THE VALUE OF YOUR
INVESTMENT IN OUR SECURITIES.


We rely upon third party licenses for the development of specific uses for our
Hemopurifier® devices, including in the area of cancer treatment. Specifically,
we are researching, developing and testing cancer-related applications for our
devices under a license with Boston University and with the London Health
Science Center Research, Inc. and Mr. Thomas Ichim. Should either of these
licenses be prematurely terminated for any reason, or if the patents and
intellectual property owned by such entities that we have licensed are be
challenged or defeated by third parties, our research efforts could be
materially and adversely effected. There can be no assurances that these
licenses will continue in force for as long as we require for our research,
development and testing of cancer treatments. There can be no assurances that
should these licenses terminate, or should the underlying patents and
intellectual property be challenged or defeated, that suitable replacements can
be obtained or developed on terms acceptable to the Company, if at all.
  
WE WILL FACE INTENSE COMPETITION FROM COMPANIES THAT HAVE GREATER FINANCIAL,
PERSONNEL AND RESEARCH AND DEVELOPMENT RESOURCES THAN OURS. THESE COMPETITIVE
FORCES MAY IMPACT OUR PROJECTED GROWTH AND ABILITY TO GENERATE REVENUES AND
PROFITS, WHICH WOULD HAVE A NEGATIVE IMPACT ON OUR BUSINESS AND THE VALUE OF
YOUR INVESTMENT.


Our competitors are developing vaccine candidates, which could compete with the
Hemopurifier(R) medical device candidates we are developing. Our commercial
opportunities will be reduced or eliminated if our competitors develop and
market products for any of the diseases we target that:
  

  ● are more effective;         ● have fewer or less severe adverse side
effects;         ● are better tolerated;         ● are more adaptable to various
modes of dosing;         ● are easier to administer; or         ● are less
expensive than the products or product candidates we are developing.

  
 
A-3

--------------------------------------------------------------------------------

 
  
Even if we are successful in developing effective Hemopurifier(R) products, and
obtain FDA and other regulatory approvals necessary for commercializing them,
our products may not compete effectively with other successful products.
Researchers are continually learning more about diseases, which may lead to new
technologies for treatment. Our competitors may succeed in developing and
marketing products that are either more effective than those that we may
develop, alone or with our collaborators, or that are marketed before any
products we develop are marketed.


The Congress' passage of the Project BioShield Bill, a comprehensive effort to
develop and make available modern, effective drugs and vaccines to protect
against attack by biological and chemical weapons or other dangerous pathogens,
may encourage competitors to develop their own product candidates. We cannot
predict the decisions that will be made in the future by the various government
agencies as a result of such legislation.


Our competitors include fully integrated pharmaceutical companies and
biotechnology companies as well as universities and public and private research
institutions. Many of the organizations competing with us, have substantially
greater capital resources, larger research and development staffs and
facilities, greater experience in product development and in obtaining
regulatory approvals, and greater marketing capabilities than we do.


The market for medical devices is intensely competitive. Many of our potential
competitors have longer operating histories, greater name recognition, more
employees, and significantly greater financial, technical, marketing, public
relations, and distribution resources than we have. This intense competitive
environment may require us to make changes in our products, pricing, licensing,
services or marketing to develop, maintain and extend our current technology.
Price concessions or the emergence of other pricing or distribution strategies
of competitors may diminish our revenues (if any), adversely impact our margins
or lead to a reduction in our market share (if any), any of which may harm our
business.


WE HAVE ISSUED NUMEROUS PROMISSORY NOTES THAT ARE CURRENTLY OVERDUE AND IN
DEFAULT; FAILURE TO CURE SUCH DEFAULTS COULD ADVERSELY AFFECT OUR ABILITY TO
RAISE NEW CAPITAL AND TO CONTINUE OPERATIONS


We have issued and outstanding convertible promissory notes in the aggregate
principal amount of $1,440,689, which are currently overdue. We have no means to
repay the notes unless and until we raise new capital or generate
revenues.  Although the majority of these notes are convertible into our common
stock at various rates and prices, there can be no assurance that the holders of
these notes will opt to convert some or all of the principal and interest due
and owing on the notes in lieu of cash repayment. If we are unable to raise new
capital we may be unable to satisfy these note obligations. We may become the
subject of multiple litigation claims seeking to recover payment on the
notes.  New investors may be reluctant to fund new capital to the Company while
these notes are overdue and outstanding. We will attempt to negotiate extensions
for the payment and other restructure of the notes as a method of curing the
defaults, but there can be no assurance that such extensions or restructures
will be on terms favorable to the Company, if at all. If we are unable to
satisfy the notes, or restructure them, we may be unable to raise new capital
and we may be subject to litigation claims, either of which could cause us to
cease operations.
     
 
A-4

--------------------------------------------------------------------------------

 
   
WE HAVE LIMITED MANUFACTURING EXPERIENCE.


To achieve the levels of production necessary to commercialize our
Hemopurifier(R) products, we will need to secure manufacturing agreements with
contract manufacturers which comply with good manufacturing practice standards
and other standards prescribed by various federal, state and local regulatory
agencies in the U.S. and any other country of use.


We have limited experience manufacturing products for testing purposes and no
experience manufacturing products for large scale commercial purposes. In 2010,
we established GMP for the manufacture of Hemopurifiers® in an outsourced
FDA-approved facility in San Diego, California. To date, we have manufactured
devices on a small scale for testing purposes and have begun to utilize the
services of that contract manufacturer. There can be no assurance that
manufacturing and control problems will not arise as we attempt to commercialize
our products or that such manufacturing can be completed in a timely manner or
at a commercially reasonable cost. Any failure to address such problems could
delay or prevent commercialization of our products and would have a material
adverse effect on us.


OUR HEMOPURIFIER(R) TECHNOLOGY MAY BECOME OBSOLETE.


Our Hemopurifier(R) products may be made unmarketable by new scientific or
technological developments where new treatment modalities are introduced that
are more efficacious and/or more economical than our Hemopurifier(R) products.
The Homeland Security industry is growing rapidly with many competitors trying
to develop products or vaccines to protect against infectious disease. Any one
of our competitors could develop a more effective product which would render our
technology obsolete.


OUR USE OF HAZARDOUS MATERIALS, CHEMICALS AND VIRUSES REQUIRE US TO COMPLY WITH
REGULATORY REQUIREMENTS AND EXPOSES US TO POTENTIAL LIABILITIES.


Our research and development involves the controlled use of hazardous materials,
chemicals and viruses. The primary hazardous materials include chemicals needed
to construct the Hemopurifier(R) cartridges and the infected plasma samples used
in preclinical testing of the Hemopurifier(R). All other chemicals are fully
inventoried and reported to the appropriate authorities, such as the fire
department, who inspect the facility on a regular basis. We are subject to
federal, state, local and foreign laws governing the use, manufacture, storage,
handling and disposal of such materials. Although we believe that our safety
procedures for the use, manufacture, storage, handling and disposal of such
materials comply with the standards prescribed by federal, state, local and
foreign regulations, we cannot completely eliminate the risk of accidental
contamination or injury from these materials. We have had no incidents or
problems involving hazardous chemicals or biological samples. In the event of
such an accident, we could be held liable for significant damages or fines. We
currently carry a limited amount of insurance to protect us from these damages.
In addition, we may be required to incur significant costs to comply with
regulatory requirements in the future.
   

 
A-5

--------------------------------------------------------------------------------

 
  
WE ARE DEPENDENT FOR OUR SUCCESS ON A FEW KEY EXECUTIVE OFFICERS. OUR INABILITY
TO RETAIN THOSE OFFICERS WOULD IMPEDE OUR BUSINESS PLAN AND GROWTH STRATEGIES,
WHICH WOULD HAVE A NEGATIVE IMPACT ON OUR BUSINESS AND THE VALUE OF YOUR
INVESTMENT.


Our success depends to a critical extent on the continued services of our Chief
Executive Officer, James A. Joyce, our Chief Science Officer, Richard H. Tullis
and our President, Rodney S. Kenley. Were we to lose one or more of these key
executive officers, we would be forced to expend significant time and money in
the pursuit of a replacement, which would result in both a delay in the
implementation of our business plan and the diversion of limited working
capital. The loss of Dr. Tullis would harm the clinical development of our
products due to his unique experience with the Hemopurifier(R) technology. The
loss of Dr. Tullis, Mr. Joyce and/or Mr. Kenley would be detrimental to our
growth as they possess unique knowledge of our business model and infectious
disease which would be difficult to replace within the biotechnology field. We
can give you no assurance that we can find satisfactory replacements for these
key executive officers at all, or on terms that are not unduly expensive or
burdensome to our company. Although Mr. Joyce and Dr. Tullis have signed
employment agreements providing for their continued service to our company,
these agreements will not preclude them from leaving our company. We do not
currently carry key man life insurance policies on any of our key executive
officers which would assist us in recouping our costs in the event of the loss
of those officers.


OUR INABILITY TO ATTRACT AND RETAIN QUALIFIED PERSONNEL COULD IMPEDE OUR ABILITY
TO GENERATE REVENUES AND PROFITS AND TO OTHERWISE IMPLEMENT OUR BUSINESS PLAN
AND GROWTH STRATEGIES, WHICH WOULD HAVE A NEGATIVE IMPACT ON OUR BUSINESS AND
COULD ADVERSELY AFFECT THE VALUE OF YOUR INVESTMENT.


We currently have an extremely small staff comprised of six full-time employees
consisting of our Chief Executive Officer, our President, our Chief Science
Officer, our Chief Financial Officer, a research scientist and an executive
assistant. We also employ a Director of Corporate Communications on a contract
basis. Although we believe that these employees and consultants will be able to
handle most of our additional administrative, research and development and
business development in the near term, we will nevertheless be required over the
longer-term to hire highly skilled managerial, scientific and administrative
personnel to fully implement our business plan and growth strategies. Due to the
specialized scientific nature of our business, we are highly dependent upon our
ability to attract and retain qualified scientific, technical and managerial
personal. Competition for these individuals, especially in San Diego where many
biotechnology companies are located, is intense and we may not be able to
attract, assimilate or retain additional highly qualified personnel in the
future. We cannot assure you that we will be able to engage the services of such
qualified personnel at competitive prices or at all, particularly given the
risks of employment attributable to our limited financial resources and lack of
an established track record.
  

 
A-6

--------------------------------------------------------------------------------

 
    
WE PLAN TO GROW RAPIDLY, WHICH WILL PLACE STRAINS ON OUR MANAGEMENT TEAM AND
OTHER COMPANY RESOURCES TO BOTH IMPLEMENT MORE SOPHISTICATED MANAGERIAL,
OPERATIONAL AND FINANCIAL SYSTEMS, PROCEDURES AND CONTROLS AND TO TRAIN AND
MANAGE THE PERSONNEL NECESSARY TO IMPLEMENT THOSE FUNCTIONS. OUR INABILITY TO
MANAGE OUR GROWTH COULD IMPEDE OUR ABILITY TO GENERATE REVENUES AND PROFITS AND
TO OTHERWISE IMPLEMENT OUR BUSINESS PLAN AND GROWTH STRATEGIES, WHICH WOULD HAVE
A NEGATIVE IMPACT ON OUR BUSINESS AND THE VALUE OF YOUR INVESTMENT.


We will need to significantly expand our operations to implement our longer-term
business plan and growth strategies. We will also be required to manage multiple
relationships with various strategic partners, technology licensors, customers,
manufacturers and suppliers, consultants and other third parties. This expansion
and these expanded relationships will require us to significantly improve or
replace our existing managerial, operational and financial systems, procedures
and controls; to improve the coordination between our various corporate
functions; and to manage, train, motivate and maintain a growing employee base.
The time and costs to effectuate these steps may place a significant strain on
our management personnel, systems and resources, particularly given the limited
amount of financial resources and skilled employees that may be available at the
time. We cannot assure you that we will institute, in a timely manner or at all,
the improvements to our managerial, operational and financial systems,
procedures and controls necessary to support our anticipated increased levels of
operations and to coordinate our various corporate functions, or that we will be
able to properly manage, train, motivate and retain our anticipated increased
employee base.


WE MAY HAVE DIFFICULTY IN ATTRACTING AND RETAINING MANAGEMENT AND OUTSIDE
INDEPENDENT MEMBERS TO OUR BOARD OF DIRECTORS AS A RESULT OF THEIR CONCERNS
RELATING TO THEIR INCREASED PERSONAL EXPOSURE TO LAWSUITS AND SHAREHOLDER CLAIMS
BY VIRTUE OF HOLDING THESE POSITIONS IN A PUBLICLY-HELD COMPANY.


The directors and management of publicly traded corporations are increasingly
concerned with the extent of their personal exposure to lawsuits and shareholder
claims, as well as governmental and creditor claims which may be made against
them, particularly in view of recent changes in securities laws imposing
additional duties, obligations and liabilities on management and directors. Due
to these perceived risks, directors and management are also becoming
increasingly concerned with the availability of directors and officers liability
insurance to pay on a timely basis the costs incurred in defending such claims.
We currently do carry limited directors and officers liability insurance.
Directors and officers liability insurance is expensive and difficult to obtain.
If we are unable to continue or provide directors and officers liability
insurance at affordable rates or at all, it may become increasingly more
difficult to attract and retain qualified outside directors to serve on our
board of directors. We may lose potential independent board members and
management candidates to other companies in the biotechnology field that have
greater directors and officers liability insurance to insure them from liability
or to biotechnology companies that have revenues or have received greater
funding to date which can offer greater compensation packages. The fees of
directors are also rising in response to their increased duties, obligations and
liabilities as well as increased exposure to such risks. As a company with a
limited operating history and limited resources, we will have a more difficult
time attracting and retaining management and outside independent directors than
a more established company due to these enhanced duties, obligations and
liabilities.
  
 
A-7

--------------------------------------------------------------------------------

 
  
OUR INABILITY TO PROTECT OUR INTELLECTUAL PROPERTY RIGHTS, INCLUDING OUR U.S.
AND INTERNATIONAL PATENTS COULD NEGATIVELY IMPACT OUR PROJECTED GROWTH AND
ABILITY TO GENERATE REVENUES AND PROFITS, WHICH WOULD HAVE A NEGATIVE IMPACT ON
OUR BUSINESS AND THE VALUE OF YOUR INVESTMENT.


We rely on a combination of patents, patents pending, copyrights, trademark and
trade secret laws, proprietary rights agreements and non-disclosure agreements
to protect our intellectual properties. We cannot give you any assurance that
these measures will prove to be effective in protecting our intellectual
properties.


In the case of patents, we cannot give you any assurance that our existing
patents will not be invalidated, that any patents that we currently or
prospectively apply for will be granted, or that any of these patents will
ultimately provide significant commercial benefits. Further, competing companies
may circumvent any patents that we may hold by developing products which closely
emulate but do not infringe our patents. While we intend to seek patent
protection for our products in selected foreign countries, those patents may not
receive the same degree of protection as they would in the United States. We can
give you no assurance that we will be able to successfully defend our patents
and proprietary rights in any action we may file for patent infringement.
Similarly, we cannot give you any assurance that we will not be required to
defend against litigation involving the patents or proprietary rights of others,
or that we will be able to obtain licenses for these rights. Legal and
accounting costs relating to prosecuting or defending patent infringement
litigation may be substantial. We believe that certain patent applications filed
and/or other patents issued more recently will help to protect the proprietary
nature of the Hemopurifier(R) treatment technology.


The Hemopurifier(R) and related treatment approaches are protected by three
issued U.S. patents and eight issued international patents. We have also applied
for six additional U.S. patents and twenty additional international patents.


We also rely on proprietary designs, technologies, processes and know-how not
eligible for patent protection. We cannot give you any assurance that our
competitors will not independently develop the same or superior designs,
technologies, processes and know-how.


While we have and will continue to enter into proprietary rights agreements with
our employees and third parties giving us proprietary rights to certain
technology developed by those employees or parties while engaged by our company,
we can give you no assurance that courts of competent jurisdiction will enforce
those agreements.
  
IF WE FAIL TO COMPLY WITH EXTENSIVE REGULATIONS OF DOMESTIC AND FOREIGN
REGULATORY AUTHORITIES, THE COMMERCIALIZATION OF OUR PRODUCT CANDIDATES COULD BE
PREVENTED OR DELAYED.
   
 
A-8

--------------------------------------------------------------------------------

 
 
Our pathogen filtration devices, or Hemopurifier(R) products, are subject to
extensive government regulations related to development, testing, manufacturing
and commercialization in the U.S. and other countries. The determination of when
and whether a product is ready for large-scale purchase and potential use will
be made by the U.S. government through consultation with a number of
governmental agencies, including the FDA, the National Institutes of Health, the
Centers for Disease Control and Prevention and the Department of Homeland
Security. Our product candidates are in the pre-clinical and clinical stages of
development and have not received required regulatory approval from the FDA to
be commercially marketed and sold. The process of obtaining and complying with
FDA and other governmental regulatory approvals and regulations is costly, time
consuming, uncertain and subject to unanticipated delays. Such regulatory
approval (if any) and product development requires several years. Despite the
time and expense exerted, regulatory approval is never guaranteed. We also are
subject to the following risks and obligations, among others.
    

  ●
The FDA may refuse to approve an application if they believe that applicable
regulatory criteria are not satisfied.
        ●
The FDA may require additional testing for safety and effectiveness.
        ●
The FDA may interpret data from pre-clinical testing and clinical trials in
different ways than we interpret them.
        ●
If regulatory approval of a product is granted, the approval may be limited to
specific indications or limited with respect to its distribution.
        ●
The FDA may change their approval policies and/or adopt new regulations.

      
Failure to comply with these or other regulatory requirements of the FDA may
subject us to administrative or judicially imposed sanctions, including:
  

  ●
warning letters;
        ●
civil penalties;
        ●
criminal penalties;
        ●
injunctions;
        ●
product seizure or detention;
        ●
product recalls; and
        ●
total or partial suspension of productions.

     
DELAYS IN SUCCESSFULLY COMPLETING OUR CLINICAL TRIALS COULD JEOPARDIZE OUR
ABILITY TO OBTAIN REGULATORY APPROVAL OR MARKET OUR HEMOPURIFIER(R) PRODUCT
CANDIDATES ON A TIMELY BASIS.
  
 
A-9

--------------------------------------------------------------------------------

 
  
Our business prospects will depend on our ability to complete clinical trials,
obtain satisfactory results, obtain required regulatory approvals and
successfully commercialize our Hemopurifier(R) product candidates. Completion of
our clinical trials, announcement of results of the trials and our ability to
obtain regulatory approvals could be delayed for a variety of reasons,
including:
  

  ●
serious adverse events related to our medical device candidates;
        ●
unsatisfactory results of any clinical trial;
        ●
the failure of our principal third-party investigators to perform our clinical
trials on our anticipated schedules; and/or
        ●
different interpretations of our pre-clinical and clinical data, which could
initially lead to inconclusive results.

    
Our development costs will increase if we have material delays in any clinical
trial or if we need to perform more or larger clinical trials than planned. If
the delays are significant, or if any of our Hemopurifier(R) product candidates
do not prove to be safe or effective or do not receive required regulatory
approvals, our financial results and the commercial prospects for our product
candidates will be harmed. Furthermore, our inability to complete our clinical
trials in a timely manner could jeopardize our ability to obtain regulatory
approval.
  
THE INDEPENDENT CLINICAL INVESTIGATORS THAT WE RELY UPON TO CONDUCT OUR CLINICAL
TRIALS MAY NOT BE DILIGENT, CAREFUL OR TIMELY, AND MAY MAKE MISTAKES, IN THE
CONDUCT OF OUR CLINICAL TRIALS.


We depend on independent clinical investigators to conduct our clinical trials.
The investigators are not our employees, and we cannot control the amount or
timing of resources that they devote to our product development programs. If
independent investigators fail to devote sufficient time and resources to our
product development programs, or if their performance is substandard, it may
delay FDA approval of our medical device candidates. These independent
investigators may also have relationships with other commercial entities, some
of which may compete with us. If these independent investigators assist our
competitors at our expense, it could harm our competitive position.


WE MAY FAIL TO OBTAIN GOVERNMENT CONTRACTS TO DEVELOP OUR HEMOPURIFIER(R)
TECHNOLOGY FOR BIODEFENSE APPLICATIONS.


The U.S. Government has undertaken commitments to help secure improved
countermeasures against bioterrorism. To date, we have been unsuccessful in
obtaining grant income. As a result, future attempts to obtain grant income from
the Federal Government will be sought through direct communication to government
health and military agencies, and may include unsolicited proposals to provide
the Hemopurifier(R) as a treatment countermeasure.


At present, the Hemopurifier(R) has not been approved for use by any U.S.
Government agency, nor have we received any contracts to purchase the
Hemopurifier(R). Since inception, we have not generated revenues from the sale
of any product based on our Hemopurifier(R) technology platform. The process of
obtaining government contracts is lengthy with the uncertainty that we will be
successful in obtaining announced grants or contracts for therapeutics as a
medical device technology. Accordingly, we cannot be certain that we will be
awarded any U.S. Government grants or contracts utilizing our Hemopurifier(R)
platform technology.
   
 
A-10

--------------------------------------------------------------------------------

 
  
U.S. GOVERNMENT AGENCIES HAVE SPECIAL CONTRACTING REQUIREMENTS, WHICH CREATE
ADDITIONAL RISKS.


Our business plan to provide biodefense product candidates may involve contracts
with the U.S. Government. U.S. Government contracts typically contain
unfavorable termination provisions and are subject to audit and modification by
the government at its sole discretion, which subjects us to additional risks.
These risks include the ability of the U.S. Government to unilaterally:
  

  ●
suspend or prevent us for a period of time from receiving new contracts or
extending existing contracts based on violations or suspected violations of laws
or regulations;
        ● audit and object to our contract-related costs and fees, including
allocated indirect costs;         ● control and potentially prohibit the export
of our products; and         ● change certain terms and conditions in our
contracts.

     
If we were to become a U.S. Government contractor, we would be required to
comply with applicable laws, regulations and standards relating to our
accounting practices and would be subject to periodic audits and reviews. As
part of any such audit or review, the U.S. Government may review the adequacy
of, and our compliance with, our internal control systems and policies,
including those relating to our purchasing, property, estimating, compensation
and management information systems. Based on the results of its audits, the U.S.
Government may adjust our contract-related costs and fees, including allocated
indirect costs. In addition, if an audit or review uncovers any improper or
illegal activity, we would possibly be subject to civil and criminal penalties
and administrative sanctions, including termination of our contracts, forfeiture
of profits, suspension of payments, fines and suspension or prohibition from
doing business with the U.S. Government. We could also suffer serious harm to
our reputation if allegations of impropriety were made against us. Although
adjustments arising from government audits and reviews have not seriously harmed
our business in the past, future audits and reviews could cause adverse effects.
In addition, under U.S. Government purchasing regulations, some of our costs,
including most financing costs, amortization of intangible assets, portions of
our research and development costs, and some marketing expenses, would possibly
not be reimbursable or allowed under such contracts. Further, as a U.S.
Government contractor, we would be subject to an increased risk of
investigations, criminal prosecution, civil fraud, whistleblower lawsuits and
other legal actions and liabilities to which purely private sector companies are
not.


THE APPROVAL REQUIREMENTS FOR MEDICAL PRODUCTS USED TO FIGHT BIOTERRORISM ARE
STILL EVOLVING, AND WE CANNOT BE CERTAIN THAT ANY PRODUCTS WE DEVELOP, IF
EFFECTIVE, WOULD MEET THESE REQUIREMENTS.


We are developing product candidates based upon current governmental policies
regulating these medical countermeasure treatments. For instance, we intend to
pursue FDA approval of our proprietary pathogen filtration devices to treat
infectious agents under requirements published by the FDA that allow the FDA to
approve certain medical devices used to reduce or prevent the toxicity of
chemical, biological, radiological or nuclear substances based on human clinical
data to demonstrate safety and immune response, and evidence of effectiveness
derived from appropriate animal studies and any additional supporting data. Our
business is subject to substantial risk because these policies may change
suddenly and unpredictably and in ways that could impair our ability to obtain
regulatory approval of these products, and we cannot guarantee that the FDA will
approve our proprietary pathogen filtration devices.
  
 
A-11

--------------------------------------------------------------------------------

 
  
OUR PRODUCT DEVELOPMENT EFFORTS MAY NOT YIELD MARKETABLE PRODUCTS DUE TO RESULTS
OF STUDIES OR TRIALS, FAILURE TO ACHIEVE REGULATORY APPROVALS OR MARKET
ACCEPTANCE, PROPRIETARY RIGHTS OF OTHERS OR MANUFACTURING ISSUES.


Our success depends on our ability to successfully develop and obtain regulatory
approval to market new filtration devices. We expect that a significant portion
of the research that we will conduct will involve new and unproven technologies.
Development of a product requires substantial technical, financial and human
resources even if the product is not successfully completed.


Our previously planned products have not become marketable products due in part
to our transition in 2001 from a focus on utilizing our Hemopurifier(R)
technology on treating harmful metals to treating infectious diseases prior to
our having completed the FDA approval process. Our transition was made in order
to focus on larger markets with an urgent need for new treatment and to take
advantage of the greater sense of urgency surrounding acute and chronic
infectious diseases. Prior to initiating the development of infectious disease
Hemopurifiers(R), we successfully completed an FDA approved Phase I human safety
trial of a Hemopurifier(R) to treat aluminum and iron intoxication. Since
changing the focus to infectious disease research, we have not initiated an FDA
approved human clinical trial as the development of the technology is still
continuing and will require both significant capital and scientific resources.
Our pending products face similar challenges of obtaining successful clinical
trials in route to gaining FDA approval prior to commercialization.
Additionally, our limited financial resources hinder the speed of our product
development due to personnel constraints.


Our potential products may appear to be promising at various stages of
development yet fail to reach the market for a number of reasons, including the:
  

  ●
lack of adequate quality or sufficient prevention benefit, or unacceptable
safety during pre-clinical studies or clinical trials;
        ●
failure to receive necessary regulatory approvals;
        ●
existence of proprietary rights of third parties; and/or
        ●
inability to develop manufacturing methods that are efficient, cost-effective
and capable of meeting stringent regulatory standards.

     
THE PATENTS WE OWN COMPRISE A MAJORITY OF OUR ASSETS WHICH COULD LIMIT OUR
FINANCIAL VIABILITY.


The Hemopurifier(R) is protected by three issued U.S. patents and eight issued
international patents. One of the U.S. patents is covered via an exclusive
license. Our exclusive license expires March 2020 and is subject to termination
if the inventors have not received a minimum of $15,000 in any year during the
term beginning in the second year after the FDA approves the Hemopurifier(R).
These patents comprise a majority of our assets. At March 31, 2011, our
intellectual property assets comprise 89% of our non-current assets, and 25% of
total assets. If our existing patents are invalidated or if they fail to provide
significant commercial benefits, it will severely hurt our financial condition
as a majority of our assets would lose their value. Further, since the financial
value of our patents is written down for accounting purposes over the course of
their term until they expire, our assets comprised of patents will continually
be written down until they lose value altogether.
  
 
A-12

--------------------------------------------------------------------------------

 
  
LEGISLATIVE ACTIONS AND POTENTIAL NEW ACCOUNTING PRONOUNCEMENTS ARE LIKELY TO
IMPACT OUR FUTURE FINANCIAL POSITION AND RESULTS OF OPERATIONS.


There have been regulatory changes, including the Sarbanes-Oxley Act of 2002,
and there may potentially be new accounting pronouncements or additional
regulatory rulings which will have an impact on our future financial position
and results of operations. The Sarbanes-Oxley Act of 2002 and other rule changes
and legislation following the Enron bankruptcy have increased our general and
administrative costs as we have incurred increased legal and accounting fees to
comply with such rule changes. Further changes in accounting rules and/or
legislation changes could materially increase the expenses we report under
accounting principles generally accepted in the United States of America, and
adversely affect our operating results.


OUR PRODUCTS ONCE COMMERCIALLY AVAILABLE MAY BE SUBJECT TO RECALL OR PRODUCT
LIABILITY CLAIMS.


Our Hemopurifier(R) products may be used in connection with medical procedures
in which it is important that those products function with precision and
accuracy. If our products do not function as designed, or are designed
improperly, we may be forced by regulatory agencies to withdraw such products
from the market. In addition, if medical personnel or their patients suffer
injury as a result of any failure of our products to function as designed, or
our products are designed inappropriately, we may be subject to lawsuits seeking
significant compensatory and punitive damages. The risk of product liability
claims, product recalls and associated adverse publicity is inherent in the
testing, manufacturing, marketing and sale of medical products. We do not have
general clinical trial liability insurance coverage. There can be no assurance
that future insurance coverage will to be adequate or available. We may not be
able to secure product liability insurance coverage on acceptable terms or at
reasonable costs when needed. Any product recall or lawsuit seeking significant
monetary damages may have a material effect on our business and financial
condition. Any liability for mandatory damages could exceed the amount of our
coverage. Moreover, a product recall could generate substantial negative
publicity about our products and business and inhibit or prevent
commercialization of other future product candidates.
 
POLITICAL OR SOCIAL FACTORS MAY DELAY OR IMPAIR OUR ABILITY TO MARKET OUR
PRODUCTS.


Products developed to treat diseases caused by or to combat the threat of
bioterrorism will be subject to changing political and social environments. The
political and social responses to bioterrorism have been highly charged and
unpredictable. Political or social pressures may delay or cause resistance to
bringing our products to market or limit pricing of our products, which would
harm our business. Bioterrorism has become the focus of political debates both
in terms of how to approach bioterrorism and the amount of funding the
government should provide for any programs involving homeland protection.
Government funding for products on bioterrorism could be reduced which would
hinder our ability to obtain governmental grants.
 
 
A-13

--------------------------------------------------------------------------------

 
  
RISKS RELATING TO AN INVESTMENT IN OUR SECURITIES


TO DATE, WE HAVE NOT PAID ANY CASH DIVIDENDS AND NO CASH DIVIDENDS WILL BE PAID
IN THE FORESEEABLE FUTURE.


We do not anticipate paying cash dividends on our common shares in the
foreseeable future, and we cannot assure an investor that funds will be legally
available to pay dividends, or that even if the funds are legally available,
that the dividends will be paid.


THE APPLICATION OF THE "PENNY STOCK" RULES COULD ADVERSELY AFFECT THE MARKET
PRICE OF OUR COMMON SHARES AND INCREASE YOUR TRANSACTION COSTS TO SELL THOSE
SHARES.


As long as the trading price of our common shares is below $5 per share, the
open-market trading of our common shares will be subject to the "penny stock"
rules. The "penny stock" rules impose additional sales practice requirements on
broker-dealers who sell securities to persons other than established customers
and accredited investors (generally those with assets in excess of $1,000,000 or
annual income exceeding $200,000 or $300,000 together with their spouse). For
transactions covered by these rules, the broker-dealer must make a special
suitability determination for the purchase of securities and have received the
purchaser's written consent to the transaction before the purchase.
Additionally, for any transaction involving a penny stock, unless exempt, the
broker-dealer must deliver, before the transaction, a disclosure schedule
prescribed by the SEC relating to the penny stock market. The broker-dealer also
must disclose the commissions payable to both the broker-dealer and the
registered representative and current quotations for the securities. Finally,
monthly statements must be sent disclosing recent price information on the
limited market in penny stocks. These additional burdens imposed on
broker-dealers may restrict the ability or decrease the willingness of
broker-dealers to sell our common shares, and may result in decreased liquidity
for our common shares and increased transaction costs for sales and purchases of
our common shares as compared to other securities.


OUR COMMON SHARES ARE THINLY TRADED, SO YOU MAY BE UNABLE TO SELL AT OR NEAR ASK
PRICES OR AT ALL IF YOU NEED TO SELL YOUR SHARES TO RAISE MONEY OR OTHERWISE
DESIRE TO LIQUIDATE YOUR SHARES.


Our common shares have historically been sporadically or "thinly-traded" on the
OTCBB, meaning that the number of persons interested in purchasing our common
shares at or near ask prices at any given time may be relatively small or
non-existent. This situation is attributable to a number of factors, including
the fact that we are a small company which is relatively unknown to stock
analysts, stock brokers, institutional investors and others in the investment
community that generate or influence sales volume, and that even if we came to
the attention of such persons, they tend to be risk-averse and would be
reluctant to follow an unproven company such as ours or purchase or recommend
the purchase of our shares until such time as we became more seasoned and
viable. As a consequence, there may be periods of several days or more when
trading activity in our shares is minimal or non-existent, as compared to a
seasoned issuer which has a large and steady volume of trading activity that
will generally support continuous sales without an adverse effect on share
price. We cannot give you any assurance that a broader or more active public
trading market for our common shares will develop or be sustained, or that
current trading levels will be sustained.
  
 
A-14

--------------------------------------------------------------------------------

 
  
THE MARKET PRICE FOR OUR COMMON SHARES IS PARTICULARLY VOLATILE GIVEN OUR STATUS
AS A RELATIVELY UNKNOWN COMPANY WITH A SMALL AND THINLY-TRADED PUBLIC FLOAT,
LIMITED OPERATING HISTORY AND LACK OF REVENUE WHICH COULD LEAD TO WIDE
FLUCTUATIONS IN OUR SHARE PRICE. THE PRICE AT WHICH YOU PURCHASE OUR COMMON
SHARES MAY NOT BE INDICATIVE OF THE PRICE THAT WILL PREVAIL IN THE TRADING
MARKET. YOU MAY BE UNABLE TO SELL YOUR COMMON SHARES AT OR ABOVE YOUR PURCHASE
PRICE, WHICH MAY RESULT IN SUBSTANTIAL LOSSES TO YOU.


The market for our common shares is characterized by significant price
volatility when compared to seasoned issuers, and we expect that our share price
will continue to be more volatile than a seasoned issuer for the indefinite
future. In fact, during the 52-week period ended March 31, 2011, the high and
low closing sale prices of a share of our common stock were $0.37 and $0.12,
respectively. The volatility in our share price is attributable to a number of
factors. First, as noted above, our common shares are sporadically and/or thinly
traded. As a consequence of this lack of liquidity, the trading of relatively
small quantities of shares by our shareholders may disproportionately influence
the price of those shares in either direction. The price for our shares could,
for example, decline precipitously in the event that a large number of our
common shares are sold on the market without commensurate demand, as compared to
a seasoned issuer which could better absorb those sales without adverse impact
on its share price. Secondly, we are a speculative or "risky" investment due to
our limited operating history and lack of revenue or profit to date, and the
uncertainty of future market acceptance for our potential products. As a
consequence of this enhanced risk, more risk-adverse investors may, under the
fear of losing all or most of their investment in the event of negative news or
lack of progress, be more inclined to sell their shares on the market more
quickly and at greater discounts than would be the case with the stock of a
seasoned issuer. The following factors may add to the volatility in the price of
our common shares: actual or anticipated variations in our quarterly or annual
operating results; acceptance of our proprietary technology as a viable method
of augmenting the immune response of clearing viruses and toxins from human
blood; government regulations, announcements of significant acquisitions,
strategic partnerships or joint ventures; our capital commitments and additions
or departures of our key personnel. Many of these factors are beyond our control
and may decrease the market price of our common shares regardless of our
operating performance. We cannot make any predictions or projections as to what
the prevailing market price for our common shares will be at any time, including
as to whether our common shares will sustain their current market prices, or as
to what effect the sale of shares or the availability of common shares for sale
at any time will have on the prevailing market price.
 
Shareholders should be aware that, according to SEC Release No. 34-29093, the
market for penny stocks has suffered in recent years from patterns of fraud and
abuse. Such patterns include (1) control of the market for the security by one
or a few broker-dealers that are often related to the promoter or issuer; (2)
manipulation of prices through prearranged matching of purchases and sales and
false and misleading press releases; (3) boiler room practices involving
high-pressure sales tactics and unrealistic price projections by inexperienced
sales persons; (4) excessive and undisclosed bid-ask differential and markups by
selling broker-dealers; and (5) the wholesale dumping of the same securities by
promoters and broker-dealers after prices have been manipulated to a desired
level, along with the resulting inevitable collapse of those prices and with
consequent investor losses. Our management is aware of the abuses that have
occurred historically in the penny stock market. Although we do not expect to be
in a position to dictate the behavior of the market or of broker-dealers who
participate in the market, management will strive within the confines of
practical limitations to prevent the described patterns from being established
with respect to our securities. The occurrence of these patterns or practices
could increase the volatility of our share price.
   
 
A-15

--------------------------------------------------------------------------------

 
   
VOLATILITY IN OUR COMMON SHARE PRICE MAY SUBJECT US TO SECURITIES LITIGATION.


The market for our common shares is characterized by significant price
volatility when compared to seasoned issuers, and we expect that our share price
will continue to be more volatile than a seasoned issuer for the indefinite
future. In the past, plaintiffs have often initiated securities class action
litigation against a company following periods of volatility in the market price
of its securities. We may in the future be the target of similar litigation.
Securities litigation could result in substantial costs and liabilities and
could divert management's attention and resources.


OUR OFFICERS AND DIRECTORS BENEFICIALLY OWN OR CONTROL APPROXIMATELY 17.2% OF
OUR OUTSTANDING COMMON SHARES AS OF SEPTEMBER 30, 2011, WHICH MAY LIMIT YOUR
ABILITY OR THAT OF OTHER SHAREHOLDERS, WHETHER ACTING INDIVIDUALLY OR TOGETHER,
TO PROPOSE OR DIRECT THE MANAGEMENT OR OVERALL DIRECTION OF OUR COMPANY.
ADDITIONALLY, THIS CONCENTRATION OF OWNERSHIP COULD DISCOURAGE OR PREVENT A
POTENTIAL TAKEOVER OF OUR COMPANY THAT MIGHT OTHERWISE RESULT IN YOU RECEIVING A
PREMIUM OVER THE MARKET PRICE FOR YOUR COMMON SHARES.


As of September 30, 2011, our officers and directors beneficially own or control
approximately 17.1% of our outstanding common shares (assuming the exercise of
all outstanding options and warrants held by our officers and directors). These
persons will have the ability to substantially influence all matters submitted
to our shareholders for approval and to control our management and affairs,
including extraordinary transactions such as mergers and other changes of
corporate control, and going private transactions.


A LARGE NUMBER OF COMMON SHARES ARE ISSUABLE UPON EXERCISE OF OUTSTANDING COMMON
SHARE PURCHASE OPTIONS, WARRANTS AND CONVERTIBLE PROMISSORY NOTES. THE EXERCISE
OR CONVERSION OF THESE SECURITIES COULD RESULT IN THE SUBSTANTIAL DILUTION OF
YOUR INVESTMENT IN TERMS OF YOUR PERCENTAGE OWNERSHIP IN THE COMPANY AS WELL AS
THE BOOK VALUE OF YOUR COMMON SHARES. THE SALE OF A LARGE AMOUNT OF COMMON
SHARES RECEIVED UPON EXERCISE OF THESE OPTIONS OR WARRANTS ON THE PUBLIC MARKET
TO FINANCE THE EXERCISE PRICE OR TO PAY ASSOCIATED INCOME TAXES, OR THE
PERCEPTION THAT SUCH SALES COULD OCCUR, COULD SUBSTANTIALLY DEPRESS THE
PREVAILING MARKET PRICES FOR OUR SHARES.


As of October 31, 2011, there are outstanding purchase options and warrants
entitling the holders to purchase 68,193,358 common shares at a weighted average
exercise price of $0.20  per share. That figure includes 1,405,230 warrants that
are conditional upon the exercise of other warrants or conversion of certain
convertible debt instruments. There are 32,932,274 shares underlying promissory
notes convertible into common stock at a weighted average exercise price of
$0.07. The exercise price for all of the aforesaid warrants may be less than
your cost to acquire our common shares. In the event of the exercise of these
securities, you could suffer substantial dilution of your investment in terms of
your percentage ownership in the company as well as the book value of your
common shares. In addition, the holders of the common share purchase options or
warrants may sell common shares in tandem with their exercise of those options
or warrants to finance that exercise, or may resell the shares purchased in
order to cover any income tax liabilities that may arise from their exercise of
the options or warrants.
   
 
A-16

--------------------------------------------------------------------------------

 
   
OUR ISSUANCE OF ADDITIONAL COMMON SHARES, OR OPTIONS OR WARRANTS TO PURCHASE
THOSE SHARES, WOULD DILUTE YOUR PROPORTIONATE OWNERSHIP AND VOTING RIGHTS.


We are entitled under our certificate of incorporation to issue up to
250,000,000 shares of common stock. As of October 31, 2011, we have reserved for
issuance 104,525,632 shares of common stock for existing options, warrants and
convertible notes. We have issued and outstanding, as of October 31, 2011,
107,192,433 shares of common stock. As a result, as of October 31, 2011 we have
38,281,935 common shares available for issuance to new investors. Our board may
generally issue shares of common stock, or options or warrants to purchase those
shares, without further approval by our shareholders based upon such factors as
our board of directors may deem relevant at that time. It is likely that we will
be required to issue a large amount of additional securities to raise capital to
further our development. It is also likely that we will be required to issue a
large amount of additional securities to directors, officers, employees and
consultants as compensatory grants in connection with their services, both in
the form of stand-alone grants or under our stock plans. We cannot give you any
assurance that we will not issue additional shares of common stock, or options
or warrants to purchase those shares, under circumstances we may deem
appropriate at the time.
 
OUR ISSUANCE OF ADDITIONAL COMMON SHARES IN EXCHANGE FOR SERVICES OR TO REPAY
DEBT, WOULD DILUTE YOUR PROPORTIONATE OWNERSHIP AND VOTING RIGHTS AND COULD HAVE
A NEGATIVE IMPACT ON THE MARKET PRICE OF OUR COMMON STOCK.


Our board may generally issue shares of common stock to pay for debt or
services, without further approval by our shareholders based upon such factors
that our board of directors may deem relevant at that time. For the past four
years, we issued a total of 21,454,416 shares for debt to reduce our
obligations. The average price discount of common stock issued for debt in this
period, weighted by the number of shares issued for debt in such period was
24.7% and 40.0% for the years ended March 31, 2011 and 2010, respectively.


For the past four fiscal years we issued a total of 6,650,624 shares as payment
for services. The average price (premium)/discount of common stock issued for
services during this period, weighted by the number of shares issued was (16.9)%
and 6.0% for the years ended March 31, 2011 and 2010, respectively. It is likely
that we will issue additional securities to pay for services and reduce debt in
the future. We cannot give you any assurance that we will not issue additional
shares of common stock under circumstances we may deem appropriate at the time.
  
 
A-17

--------------------------------------------------------------------------------

 
  
HOLDERS OF SOME OF OUR PROMISSORY NOTES WHICH ARE NOW IN DEFAULT COULD, IF THEY
WERE TO SUCCESSFULLY ENFORCE THOSE NOTES IN A LAW SUIT, OBTAIN A LIEN ON OUR
ASSETS AND HAVE THEM SOLD TO SATISFY OUR OBLIGATIONS ON THE NOTES.


As of October 31, 2011, up to $1,177,810 in principal amount of outstanding
promissory notes issued by the Company is in default, and we are not able to
cure such defaults or pay the amounts due under such notes. We continue to
attempt to restructure or extend the obligations due under the notes, however
there can be no assurances that we will be able to reach terms acceptable to the
holders and the Company, if at all.  Holders of these notes could, if they
choose to, bring legal proceedings against the Company to recover on the amounts
due to them, and if they were successful in their respective proceedings they
could obtains liens on our assets and have those assets sold to satisfy the
amounts we owe them.  Our inability to satisfy the promissory notes in default,
or reach amendments or restructures that are amendable to the holders and the
Company, poses a risk to our shareholders that our operations may be materially
and adversely affected if the note holders commence legal action against the
Company to recover amounts due to them.  


In addition, up to $1,001,163 in principal amount of notes will come due before
April 30, 2012. It is not known if the Company will be able to repay these
notes, or restructure them, in order to avoid a default on these
obligations.    Holders of these notes could, if they choose to, bring legal
proceedings against the Company to recover on the amounts due to them, and if
they were successful in their proceedings they could obtains liens on our assets
and have those assets sold to satisfy the amounts we owe them.  Our inability to
satisfy the promissory notes that are coming due in the next six months, or
reach amendments or restructures that are amendable to the holders and the
Company, poses a risk to our shareholders that our operations may be materially
and adversely affected if the note holders commence legal action against the
Company to recover amounts due to them.


THE ELIMINATION OF MONETARY LIABILITY AGAINST OUR DIRECTORS, OFFICERS AND
EMPLOYEES UNDER OUR CERTIFICATE OF INCORPORATION AND THE EXISTENCE OF
INDEMNIFICATION RIGHTS TO OUR DIRECTORS, OFFICERS AND EMPLOYEES MAY RESULT IN
SUBSTANTIAL EXPENDITURES BY OUR COMPANY AND MAY DISCOURAGE LAWSUITS AGAINST OUR
DIRECTORS, OFFICERS AND EMPLOYEES.


Our certificate of incorporation contains provisions which eliminate the
liability of our directors for monetary damages to our company and shareholders.
Our bylaws also require us to indemnify our officers and directors. We may also
have contractual indemnification obligations under our agreements with our
directors, officers and employees. The foregoing indemnification obligations
could result in our company incurring substantial expenditures to cover the cost
of settlement or damage awards against directors, officers and employees, that
we may be unable to recoup. These provisions and resultant costs may also
discourage our company from bringing a lawsuit against directors, officers and
employees for breaches of their fiduciary duties, and may similarly discourage
the filing of derivative litigation by our shareholders against our directors,
officers and employees even though such actions, if successful, might otherwise
benefit our company and shareholders.


ANTI-TAKEOVER PROVISIONS MAY IMPEDE THE ACQUISITION OF OUR COMPANY.


Certain provisions of the Nevada General Corporation Law have anti-takeover
effects and may inhibit a non-negotiated merger or other business combination.
These provisions are intended to encourage any person interested in acquiring us
to negotiate with, and to obtain the approval of, our Board of Directors in
connection with such a transaction. However, certain of these provisions may
discourage a future acquisition of us, including an acquisition in which the
shareholders might otherwise receive a premium for their shares. As a result,
shareholders who might desire to participate in such a transaction may not have
the opportunity to do so.
   
 
A-18

--------------------------------------------------------------------------------

 
  
RISKS RELATED TO THIS OFFERING
 
THERE WILL BE RESTRICTIONS ON RESALE OF THE SECURITIES AND THE SHARES AND THERE
IS NO ASSURANCE OF THE REGISTRATION OF THE SECURITIES.
 
None of the Securities or Shares may be sold unless, at the time of such
intended sale, there is a current registration statement covering the resale of
the Securities and Shares or there exists an exemption from registration under
the Securities Act, and such Securities and Shares have been registered,
qualified, or deemed to be exempt under applicable securities or “blue sky” laws
in the state of residence of the seller or in the state where sales are being
effected.  If no registration statement is filed and declared effective covering
the resale of any of the Securities or Shares sold pursuant to this Agreement,
investors will be precluded from disposing of such securities unless such
securities may become eligible to be disposed of under the exemptions provided
by Rule 144 under the Securities Act without restriction. If the securities sold
pursuant to this Agreement are not registered for resale under the Securities
Act, or exempt therefrom, and registered or qualified under applicable
securities or “blue sky” laws, or deemed exempt therefrom, the value of the such
securities will be greatly reduced. 
 
WE HAVE SIGNIFICANT DISCRETION OVER CERTAIN OF THE NET PROCEEDS.
 
Assuming that all of the Securities offered by this Agreement are sold, the
gross proceeds to us from the sale of the Securities will be $1,000,000 if the
Maximum Offering is sold. A significant portion of the net proceeds of this
Offering will be applied to working capital and other general corporate
purposes. Accordingly, our management will have broad discretion as to the
application of such proceeds.  There can be no assurance that management’s use
of proceeds generated through this Offering will prove optimal or translate into
revenue or profitability for the Company. Investors are urged to consult with
their attorneys, accountants and personal investment advisors prior to making
any decision to invest in the Company.
 
THE OFFERING PRICE FOR THE SECURITIES HAS BEEN DETERMINED BY THE COMPANY.
    
The offering price of the Securities was determined by us.  The price of the
Securities does not necessarily bear any relationship to established valuation
criteria such as earnings, book value or assets. Rather, the price of the
Securities may be derived as a result of our negotiations with the investors
based upon various factors including prevailing market conditions, our future
prospects and our capital structure. These prices do not necessarily accurately
reflect the actual value of the Securities or the price that may be realized
upon disposition of the Securities or the Shares.
 
AN INVESTMENT IN OUR SECURITIES IS SPECULATIVE AND THERE CAN BE NO ASSURANCE OF
ANY RETURN ON ANY SUCH INVESTMENT.
 
An investment in the Securities is speculative and there is no assurance that
investors will obtain any return on their investment.  Investors will be subject
to substantial risks involved in an investment in the Company, including the
risk of losing their entire investment.
 
THE SECURITIES WILL BE OFFERED BY US ON A “BEST EFFORTS” BASIS, AND WE MAY NOT
RAISE THE MAXIMUM OFFERING.


We are offering the Securities on a “best efforts” basis.  In a best efforts
offering such as the one described in this Agreement, there is no assurance that
we will sell the Maximum Offering.  Accordingly, we may close upon amounts less
than the Maximum Offering, which may not provide us with sufficient funds to
fully implement our business plan.


INVESTOR FUNDS MAY NOT ACCRUE INTEREST WHILE IN ESCROW PRIOR TO CLOSING.
 
We anticipate that the funds that are delivered in connection with subscriptions
will be held in a non-interest bearing escrow account until the closing of the
Offering, if any.  If we terminate the Offering prior to accepting an investor’s
subscription, such amount will be returned, without interest or deduction, to
the investor. Investors may not have the use of such funds or receive interest
thereon pending the completion of the Offering.
 
 
A-19

--------------------------------------------------------------------------------